STATE OF NORTH CAROLINA
v.
JONATHAN EDWARD BLOOD.
No. COA08-645.
Court of Appeals of North Carolina.
Filed April 21, 2009.
This case not for publication
Attorney General Roy A. Cooper, III, by Special Deputy Attorney General Donald R. Teeter, Sr., for the State.
Richard G. Roose for defendant-appellant.
ROBERT C. HUNTER, Judge.
On 16 October 2007, a jury found Jonathan Edward Blood ("defendant") guilty of breaking or entering into a motor vehicle. The trial court imposed a term of five to six months in prison, then suspended the sentence and imposed thirty months of supervised probation, including three months of intensive probation. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has substantially complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and by providing defendant with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record and transcript to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude that the appeal is wholly frivolous.
No error.
Judges McGEE and JACKSON concur.
Reported per Rule 30(e).